By the Court,
Sanderson, C. J.
Two questions are presented: First, is the principle of res adjudicata applicable to proceedings on habeas corpus; and, second, is the process or judgment under which the .petitioner is held in custody so defective in some matter of substance required by law as to render it void ?
I. Under the old Constitution it was held in Ex parte PerMns, 2 Cal. 429, that a decision upon a habeas corpus was not appealable or subject to review, and that the doctrine of res adjudicata has no application to such a case. The late amendments to the Constitution have made no change which affects this question, and the statute upon the subject of habeas corpus remains the same as it was at the time that decision was made. In that case it was held that a party in custody might apply in succession to every Judge of every Court of record in the State for his discharge on habeas corpus until the entire judicial power of the State was exhausted; but in this respect the new Constitution has made a change, and such party is now restricted to the Justices of this Court and the District and County Judges of the district or county in which he is restrained of his liberty.
*252II. The four hundred and sixty-second section of the Criminal Practice Act requires the Clerk to enter every judgment rendered upon a conviction in the minutes, “ stating briefly the offense for which the conviction has been had,” and within five days thereafter annex together and file certain specified papers, “ which shall constitute the record of the action.” The record so made up contains, among other papers, the indictment and a copy of the minutes of the plea or demurrer, a copy of the minutes of the trial, and a copy of the minutes of the judgment. The several papers specified, when so annexed together and filed, are expressly declared to be the' record of the action, and that is the record which would have to be produced in support .of a plea of former conviction. That the several papers specified in the four hundred and sixty-second section enter into and become a part of the record must not be lost sight of when we come to determine what it is essential that the judgment itself should contain, for where several papers are thus united in chronological order and made one in legal intent, it cannot be claimed that the contents of one should be repeated in another. If they all, taken together, furnish facts sufficient to protect the defendant against another prosecution for the same offense, it cannot with any show of reason be claimed that the record is defective in any matter of substance. From the mere fact that these several papers are taken into and made a part of the record, it is clear that each one was intended merely to tell its own story—or rather, to relate its particular branch of the whole history. Thus the indictment states the jurisdictional facts, the nature of the offense and the facts and circumstances, so far as they are material. The other papers give the history of the trial, including the verdict; and the judgment, which constitutes the last chapter, merely finishes the account by stating of what offense the defendant was finally convicted, and the penalty imposed by the Court. The judgment need not, and it was not intended that it should, repeat anything contained in the papers which precede it, for in view of the fact that they go *253into the record and make a part of it, such repetition would be idle and serve no useful purpose.
Looking, then, at the judgment, as entered in the minutes, in the light of what has been already said, we think it is not defective in any matter of substance which the law, as we have expounded it, requires it to contain. The only material parts of a judgment, as we have seen, are the statement of the offense for which the defendant has been convicted, omitting therefrom all that is contained in the previous papers, and therefore not necessary to be repeated, and the sentence of the Court. These material parts are both found in the judgment under consideration. It states the fact that the defendant had been convicted of the crime of manslaughter, and that the Court had sentenced him to a confinement in the State Prison for a term of three years. These facts, in connection with those detailed in the preceding papers, complete the history and render the record full as to every fact necessary or material for the protection of the defendant against a second prosecution for the same offense. (People v. Kavanagh, 2 Parker’s Grim. Rep. 660.) Such being the case, a certified copy of the judgment, as entered in the minutes, should have been delivered to the Sheriff, and by him delivered with the person of the defendant to the Warden of the State Prison, and the same would have been a sufficient warrant in his hands for the detention of the defendant until the expiration of his term of imprisonment. (Grim. Prac. Act, Sec. 463.)
From what has been said, it follows that the defendant is not now in custody under the proper process, but he cannot for that reason be discharged, since it appears that a judgment of imprisonment, in the place where he is now confined, has been rendered against him in due form of law by a Court of competent jurisdiction, and that a certified' copy thereof can be readily and speedily obtained. For this a reasonable time must be afforded. It is therefore ordered that the petitioner be remanded, and that fifteen days be allowed the Warden of the State Prison to obtain the proper process and make return *254thereof to this Court, whereupon this writ will be quashed ; otherwise the prisoner will be discharged from custody.